Title: To George Washington from Major General John Armstrong, 4 December 1777
From: Armstrong, John
To: Washington, George



Sir
Camp at Whitemarsh [Pa.] 4th Decr 1777

 
In regard to the Advisability of a Winters Campaign, I answer—In keeping the Field, the hardships on both officers and privates are manifestly great, nor is there an alternative presenting your Excy with less inconvenience, at best you have but a choice of difficulties of which Hutting in the field is in my Opinion the least of the two, and most in Character for the Army.
The only Semblance of Quarters known to us being so remote from the Enemies Post as to leave a great part of Pennsylvania for Several months fully in their power—an acquisition this, too great to be yielded to these cruel & haughty intruders, unless under a greater degree of necessity than has yet reached your Army—To the advantages of the Enemy we must here subjoine the piteous sufferings of the well minded populace, too many to ennumerate, too tender to express—I wish Sir to be divested of every Local prejudice in the present enquiry where the publick weal is not clearly involved, but most certainly if in

present or equal Circumstances the whole of the Army shall retire to distant villiages already crowded with her own refugees, Pennsylvania is that moment a publick Sacrifice, her Spirits, her hopes & future exertions Civil & Military, are blasted at once! unhappy State! & well if her diseases do not contaminate some of her neighbours—a mutillated victim cursed of the other twelve—and by Britain too, who for her manyfold Services to Congress & to this Army, hath now made her the Capital Seat of War. To considerations of this sort may naturally be added a train of things relative to the great design uses & reputation of the Army, all pointing against the ineligible quarters, but at present shall Omit these.
Discipline & œconomy will be better maintain’d in the field than in the villiages, where Quarters are so far detatched—Health & vigour better maintain’d than in bad Quarters, and liable to debauchery. Hutting in the field in a dry Cold winter, is by no means incompatible with health—this hath been experienced. If our Army is remote the lower Counties & some part of Maryland will probably be Subject to the like incursions of the Enemy with the uncovered parts of Pennsylvania—In the field, favourable Openings for annoying the Enemy may happen & be improved—Great quantities of Provisions and Forage now convenient to the Enemy may be Saved—If in the field the Enemy will be cautious, if in quarters they will triumph, and their Small partys dispersed abroad will serve their purposes & do us much damage—On the whole I am fully of Opinion however arduous that the present Situation of our affairs calls aloud for a winter Campaign, that it is advisable, practicable, honourable and will be found to be Salutary—But as far as possible to reconcile jarring difficulties, Suppose One half of the Continental Troops with Some Militia alwais in the field and the other in quarters alternately, by which means Some publick good may Still be done, whilst all that ease that the nature of things can possibly admit will be granted to the Troops generally?
With respect to the practicability of an attack on Philada with the aid of a Considerable body of Militia to be assembled at a certain time and place—’tis a pleasing idea at first view, and ready to elate the anxious mind, in it there is something noble & consonant to the great points in view, and did they assemble in convenient time, the attack might doubtless be made with probable Success—Or their very numbers occasion the Enemy to abscond, or a desertion in their Army—Coopers Ferry wou’d best annoy the Enemy with Carcasses—but the Engineers Shou’d be knowing provided with materials & might throw light on the best means of attack on whatever Side of the Town it might be made. Notwithstanding these wishful things, so many are the contingencies attending the convention of a distant Militia, and the ice Serving in

proper time, together with the great prejudice of disappointment, that a measure the efficacy of which must depend on such an exact coincidence of things can scarcely be advised but must be given up as rather to be wished than expected. Such an attempt with the advantage of Boats, might perhaps be matter of consideration for the Spring. I am with perfect Submission Yr Excellencys Most Obedt Servt

John Armstrong

